Citation Nr: 1612369	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA dependency benefits in the amount of $7,958, to include the question of whether the debt in the amount of $7,958 was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1992 to April 1993, and from November 1993 to November 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for a waiver of recovery of an overpayment of VA dependency benefits in the amount of $7,958.  The RO in Seattle, Washington, has jurisdiction of the appeal.  The Board has reviewed the electronic files on both the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In January 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.


FINDINGS OF FACT

1. An overpayment of VA dependency benefits in the amount of $7,958 was validly created. 

2. The creation of an overpayment, in the amount of $7,958, was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

3. The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA. 

4. Recovery of the overpayment in the amount of $7,412 would defeat the purpose of the VA dependency compensation benefits program.

5. A waiver of the overpayment in the amount of $7,412 would not result in unjust enrichment by the Veteran.

6. The Veteran's reliance on VA dependency benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation


CONCLUSIONS OF LAW

1. An overpayment of VA dependency benefits in the amount of $7,958 was validly created.  38 U.S.C.A. §§ 1114(a), 5313 (West 2014); 38 C.F.R. § 3.665 (2015).

2. The creation of the overpayment in the amount of $7,958 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment of VA dependency benefits in the amount of $7,412 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).

4. The criteria for waiver of recovery of the remainder of the overpayment in the amount of $546 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. 
§§ 1.963, 1.965 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

Validity of Debt and Waiver of Recovery of an Overpayment 
Legal Authority and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).

The Veteran contends that a waiver of the overpayment of dependency benefits should be granted on the basis of equity and good conscience.  The Veteran stated that he divorced his first wife on December 5, 2002, that he married his second wife on July 12, 2003, that he contacted VA in July 2003 to inquire about updating his dependents, and that he sent the required paperwork to VA in August 2003.  The Veteran indicated that he is seeking waiver of the overpayment amount for the period from July 2003 because he has been married since that time.  See January 2016 Board hearing transcript.  As such, the Veteran does not allege that he was eligible to receive dependency benefits for the period from January 2003 to July 2007 because he was not married during this period.  Based on the foregoing, the amount of the overpayment of dependency benefits for the period from July 2003 is $7,412 because the Veteran was not eligible to receive the remaining dependency benefits in the amount of $546 for the period from January 2003 to July 2003.  The $546 amount is calculated by subtracting the monthly amount for a Veteran with one child only ($852) from the total amount the Veteran actually received based on having a spouse and a child ($930), and multiplying the net amount by 7 months (based on ineligibility from January 2003 to July 2003). 

After a review of all of the evidence, the Board finds that the overpayment of VA compensation benefits in the amount of $7,958 was validly created (see 
38 U.S.C.A. §§ 1114(a), 5313; 38 C.F.R. § 3.665); the creation of the overpayment in the amount of $7,958 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran (see 38 U.S.C.A.  § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, applying the equitable principles and resolving reasonable doubt in the Veteran's favor, a partial waiver of overpayment in the amount of $7,412, but no higher, is warranted (see 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965). 

The Board finds that an overpayment of dependency benefits in the amount of $7,958 was validly created.  During the period at issue, the Veteran was in receipt of service-connected compensation benefits with additional benefits for the Veteran's spouse and child.  See March 2002 VA Form 21-686c; September 2002 VA notification letter.  The Veteran divorced his first wife on December 5, 2002, and married his current (second) wife on July 12, 2003; however, the record reflects that the Veteran did not notify VA of the December 2002 divorce and July 2003 marriage until September 22, 2010.  See September 2010 VA Form 21-0538.  Accordingly, the Veteran's first wife should have been removed from his award effective January 1, 2003, and the Veteran's second wife was added to the Veteran's award effective October 1, 2010.  Under the law, receipt of additional VA dependency benefits for the Veterans' spouse is allowed until such marriage is terminated.  Because the record does not show that the Veteran notified VA of the December 2002 divorce and July 2003 marriage until September 2010, overpayment debt in the amount of $7,958 was validly created.  

The Board next finds that the creation of the overpayment in the amount of $7,958 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In this case, the Veteran believed that he notified VA of the December 2002 divorce and July 2003 marriage in July 2003, though his actions and communication with VA did not in fact constitute such notice.  Accordingly, the Board finds no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness to the extent of $7,412 would violate principles of equity and good conscience, and that a partial waiver of the overpayment of $7,412, but no higher, is warranted.

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran is at fault in the creation of the overpayment, and that there is no fault of VA that could be balanced against the Veteran's fault.  The record reflects that VA notified the Veteran of his responsibility to immediately report to VA when there was any change in the number or status of dependents.  See, e.g., September 2002 VA notice letter.  Therefore, the Veteran should have been aware that the December 2002 divorce and the July 2003 marriage triggered a responsibility to notify VA of such changes.  The Board finds that the failure to provide such notification lies solely with the Veteran and that VA is not at fault.

The Board next finds that recovery of the overpayment in the amount of $7,412 would defeat the purpose for which the VA dependency benefit was intended, and that waiver of the overpayment debt in the amount of $7,412 would not result in unjust enrichment by the Veteran.  VA's dependency benefits provide additional monthly benefit payments to veterans with dependents, including dependent spouses.  In this case, recovery of the overpayment would defeat the purpose of the VA dependency benefits of providing additional benefits for the Veteran's second spouse effective August 1, 2003 (the first day of the month after the Veteran was married in July 2003) in the amount of $7,412 because the Veteran was in fact married, albeit to a different spouse.  Moreover, because the Veteran was already married during the period from July 2003, albeit to a different spouse, the Veteran was not unjustly enriched for the VA dependency amount the Veteran received based on having a dependent spouse.  Given the Veteran's testimony that he believed he notified VA of the December 2002 divorce and the July 2003 marriage, the Veteran had no intention to receive a benefit that was not due to him; therefore, waiver of the overpayment debt would not result in unjust enrichment by the Veteran.
 
Finally, the record does not reflect that reliance on VA dependency benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Moreover, the Board cannot ascertain whether repayment of the overpayment debt would result in undue hardship because the record does not contain a VA Form 5655 or any other income and expense information based on which the Board can make such determination.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that recovery of the overpayment in the amount of $7,412 (the amount of the overpayment from August 1, 2003) would be against the principles of equity and good conscience, so the amount of overpayment debt of $7,412 should be waived; however, for the reasons stated above, the Board also finds that the criteria for waiver of recovery of the remainder of the overpayment in the amount of $546 are not met.  See 38 C.F.R. §§ 1.963, 1.965. 


ORDER

A partial waiver of recovery of an overpayment of VA dependency benefits in the amount of $7,412, but no higher, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


